The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9-11, 14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (2018/0053795) in view of Hwang et al. (2017/0329444). Regarding claims 1 and 11, Lan et al. teach in figure 3A and related text a liquid crystal display panel, comprising an array substrate, wherein the array substrate, comprising a plurality of sub-pixels 21 (see figure 2A) disposed in an array and further comprising:
	a substrate 301;
	a first metal layer disposed on a side of the substrate and patterned to form a plurality of scan lines 305, a plurality of gate electrodes (inherently therein), and one or more connecting members (the bottom part of the vertical element connecting active region 303 to data line 307), wherein the scan lines extend in a horizontal direction, and each of the scan lines connects to a row of the sub-pixels (see figure 2A or 2B);
an insulating layer 306 covering the scan lines, the gate electrodes, and the connecting members; and
a source/drain layer 307 disposed on a side of the insulating layer 306 away from the substrate 301 and patterned to form a plurality of data lines 307, a plurality of source electrodes 307, and a plurality of drain electrodes 307,
wherein the data lines 307 extend in the vertical direction, and each of the data lines connects to a column of the sub-pixels 21 (see figures 2A, 2B);
wherein, the sub-pixels comprise one or more first sub-pixels each of the first sub-pixels is provided with one corresponding connecting member, the data lines 307 comprise first sub-data lines connected to and adjacent to the first sub-pixels, 
each of the connecting members (the bottom part of the vertical element connecting active region 303 to data line 307) is disposed directly below one corresponding first sub-data line 307, and 
both ends (said ends are arbitrarily chosen as being part of the 3D structure of the connecting member and are located at the top part of the vertical element connecting active region 303 to data line 307) of each of the connecting members are connected to one corresponding first sub-data line 307 through via holes (the via holes located between the bottom part of the vertical element connecting active region 303 to data line 307 and the top part of the vertical element connecting active region 303 to data line 307) penetrating the insulating layer 306 (as depicted in figure 3A).
If one does not accept that “both ends of each of the connecting members” can be interpreted as being ends which can be arbitrarily chosen as being part of the 3D structure of the connecting member, and that Lan et al. do not teach that both ends of each of the connecting members are connected to a corresponding first sub-data line through via holes, then Hwang et al. is cited to teach said limitation.

Hwang et al. teach in figure 6 and related text that both ends of each of the connecting member (common electrode Tx11) are connected to a corresponding first sub-data line through via holes.
Hwang et al. and Lan et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lan et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to connect both ends of each of the connecting members to a corresponding first sub-data line through via holes, as taught by Hwang et al. in Lan et al.’s device, in order to improve the electrical connection between the connecting members the corresponding first sub-data line.


Regarding claims 4 and 14, the connecting members in prior art’s device are parallel to the first sub-data lines.

Regarding claims 6 and 16, a first area in prior art’s device can be arbitrarily defined such that the first area comprises one or more columns of the first sub-pixels, each of the scan lines is connected to a scan signal input terminal, and a distance between the first area and each of the scan signal input terminals is greater than a threshold.

Regarding claims 9 and 19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first area having a same size as a pixel area of the array substrate in prior art’s device in order to reduce the size of the device.

Regarding claims 10 and 20, in prior art’s device in the first area, the connecting members corresponding to the first sub-pixels are disposed in a same manner.


Response to Arguments

1.	Applicants argue that “First of all, Lan discloses, in paragraph [0042], that 305 represents a gate (electrode) of a transistor, but "gate (electrode) 305" is wrongly written as "gate line 305" in other paragraphs of Lan. Therefore, the gate (electrode) 305 of the transistor shown in FIG. 3A of Lan corresponds to the gate electrode 121 of claim 1 (please refer to FIG. 2 of the present application), and the gate line GATE shown in FIG. 2B of Lan corresponds to the scan lines G1-Gn of claim 1 (please refer to FIG. 1 of the present application)”. 

1.	Lan explicitly recites that element 305 is the gate line.  It is unclear as to why applicants decide that element 305 is wrongly written as gate line 305.

2.	Applicants argue that “Second, Lan further discloses, in paragraph [0042], that 307 represents a source or drain of the transistor, but "source or drain 307" is wrongly written as "data line 307" in other paragraphs of Lan. Therefore, the source 307 and drain 307 of the transistor shown in FIG. 3A of Lan correspond to the source electrodes 151 and the drain electrodes 152 of claim 1 (please refer to FIG. 2 of the present application)”.

2.	Lan explicitly recites that element 307 is the data line.  It is unclear as to why applicants decide that element 307 is wrongly written as data line 307.

3.	Applicants argue that “the common electrode 309 or the pixel electrode 311 of Lan is not located in a same layer as the gate (electrode) 305, nor is it disposed directly below one corresponding data line DATA (not shown in FIG. 3A of Lan). Therefore, the common electrode 309 or the pixel electrode 311 of Lan does not correspond to the connection members 20 of claim 1”. 

3.	It is noted that the claims do not recite that the connecting member is located in a same layer as the gate, as argue by applicants.
The rest of applicant’s arguments have been considered but are moot because of the new ground of rejection, wherein the connecting member is not element 309 or 311.

4.	Applicants argue that “the common-touch electrode Txll shown in FIG. 6 of Hwang, and the pixel electrode 210 shown in FIGs. 3 and 4 of Cho also do not correspond to the connection members 20 of claim 1. Specifically, the common-touch electrode Txl 1 of Hwang is not located in a same layer as a gate electrode (not shown in FIG. 6 of Hwang), nor is it disposed directly below one corresponding data line D1. And, the pixel electrode 210 of Cho is not located in a same layer as the gate electrode G6 (refer to FIG. 4 of Cho), nor is it disposed directly below one corresponding data line 16”.

4.	Hwang is not cited to teach an artisan that the connecting member is located in a same layer as the gate electrode or that it is disposed directly below one corresponding data line.  Hwang et al. is cited to teach in figure 6 and related text that both ends of each of the connecting member (common electrode Tx11) are connected to a corresponding first sub-data line through via holes.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/13/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800